                  IN THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          BRUNSWICK DIVISION

TERRY BAKER AND                         )
CALVIN BAKER,                           )
                                        )
             Plaintiffs,                )
                                        )
v.                                      )       CIVIL ACTION FILE NO.
                                        )
WAL-MART STORES EAST, LP,               )       2:20-cv-00082-LGW-BWC
                                        )
             Defendant.                 )

     DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION FOR
               JUDGMENT ON THE PLEADINGS

      COMES NOW Defendant Wal-Mart Stores East, LP (“Defendant” or

“Walmart”) and files this Reply Brief in Support of Motion for Judgment on the

Pleadings.

                                INTRODUCTION

      Plaintiff Terry Baker (“Ms. Baker”) was an employee of Walmart who

allegedly suffered a stroke on July 10, 2018, while working at the Walmart store in

Brunswick, Georgia. Plaintiffs allege that Ms. Baker was on her lunch break on

the Defendant’s premises at the time of the stroke, and the stroke and her injuries

were exacerbated by other employees’ alleged failure to render aid or contact

emergency medical services. Plaintiffs assert claims against Defendant for

negligence, vicarious liability, negligent training and supervision, and loss of
                                            1
consortium. Defendant moved for judgment on the pleadings for all claims of

Plaintiffs under the exclusive remedy doctrine of the Georgia Workers’

Compensation Act.

       Plaintiffs’ claims are barred by the exclusive remedy doctrine if they

occurred in the course of her employment and arose out of her employment with

Defendant. In Response to Defendant’s Motion, Plaintiffs admit Ms. Baker’s

injuries occurred in the course of her employment, but deny that they arose out of

her employment. An action arises out of employment if there is a causal

connection between the circumstances under which the employee worked and the

resulting injury. Frett v. State Farm Employee Workers Compensation, 844 S.E.2d

749, 754 (Ga. 2020). Plaintiffs’ Complaint alleges that Ms. Baker’s co-workers

failure to call emergency services directly caused the exacerbation of her injuries.

The claims have a direct causal connection to Ms. Baker’s work so as to arise out

of her employment and cause them to be barred by the exclusive remedy doctrine.

The Court should grant Defendant judgment on the pleadings on all claims of

Plaintiffs.

               ARGUMENT AND CITATION OF AUTHORITY

       The Georgia Workers Compensation Act “is designed to provide for relief to

injured employees, while also protecting employers from excessive recoveries of

damages.” Savannah Hospitality Services, LLC v. Scriven, 350 Ga. App. 195, 197


                                          2
(2019), citing, DeKalb Collision Center v. Foster, 254 Ga. App. 477, 483 (2002).

The Act should be liberally construed to effectuate its purpose. Scriven at 197.

      The Act contains an exclusive remedy provision that reads as follows:

      “The rights and the remedies granted to an employee by this chapter shall
      exclude and be in place of all other rights and remedies of such employee,
      his or her personal representative, parents, dependents, or next of kin, and all
      other civil liabilities whatsoever at common law or otherwise, on account of
      such injury, loss of service, or death…”

O.C.G.A. § 34-9-11(a). “[W]here the Act applies, it provides the employee’s

exclusive remedy against his employer and precludes recovery on a tort claim by

an injured employee against his employer.” Scriven at 197; citing, Teasley v.

Freeman, 305 Ga. App. 1, 2 (2010).

      “For a cause of action to be covered by the exclusivity provision, and for an

injury to be compensable under the Act, the employee’s injury must (a) occur in

the course of the employment, and (b) arise out of the employment.” Scriven at

198; citing O.C.G.A. § 34-9-1; see also, Frett v. State Farm Employee Workers

Compensation, 844 S.E.2d 749, 752 (Ga. 2020) (noting that the Act “provides for

compensation for injuries that occur in the course of employment and arise out of

employment”). The “arising out of” and “in the course of” prongs are the two

prerequisites to coverage under the Act and are separate and distinct. Frett at 752.

Here, Plaintiffs admit that Ms. Baker’s injuries and claims occurred in the course




                                          3
of her employment. The only issue in dispute is whether they arose out of her

employment with Walmart.

      It is clear from the Complaint that Ms. Baker’s alleged injuries and claims

arose out of her employment.

      “The ‘arising out of’ prerequisite deals with causation. An injury arises out
      of the employment when a reasonable person, after considering the
      circumstances of the employment, would perceive a causal connection
      between the conditions under which the employee must work and the
      resulting injury.”

Frett at 754. “[T]here must be some causal connection between the conditions

under which the employee worked and the injury which he received. The causative

danger must be incidental to the character of the employment, and not independent

of the relation of master and servant.” Id; quoting, Thornton v. Hartford Acc. &

Indemnity Company, 198 Ga. 786, 792-93 (1945).

             a.    Plaintiffs’ Complaint is clear that there is a causal

                   connection between Ms. Baker’s employment and the

                   injuries allegedly sustained.

      At the outset we must be clear about the injuries for which Plaintiffs sue.

Plaintiffs’ Complaint does not seek recovery for the occurrence of Ms. Baker’s

stroke. Rather, Plaintiffs assert claims for the exacerbation of injuries from her

stroke due to the alleged failure of Defendant’s employees to contact emergency

services. It is clear there is a “causal connection” between the conditions under


                                          4
which Ms. Baker worked and her claimed injuries. Ms. Baker’s job as a Walmart

associate required her to be present at the Store. Her Complaint states that she was

present at the Walmart Store because she was working that day. As an employee,

she interacted with her co-workers who allegedly noticed she was having a stroke.

Plaintiffs allege these employees had a special duty to call 911 since they were Ms.

Baker’s co-workers. According to the Complaint, her co-workers negligently

failed to call emergency services which resulted in her injuries. The exclusive

remedy doctrine covers any negligence of co-employees. Had it not been for her

job, she would not have had these interactions with Store employees that form the

basis of her suit. McLeod v. Blase, 290 Ga. App. 337, 338-39 (2008). It is

difficult to see how the claims and injuries could be more related to her work. Ms.

Baker was present at the Store and interacted with her co-employees because of her

employment with Walmart. Plaintiffs should not be allowed to argue now that the

exacerbation and injuries from Ms. Baker’s stroke is wholly unrelated to her

employment and argue later to a jury that her employer and co-employee’s

negligence caused the exacerbation of and injuries from her stroke. Plaintiffs’

Complaint makes clear that the alleged injuries arose out of Ms. Baker’s

employment.

      In Response to Defendant’s Motion, Plaintiffs confuse the issue by citing

four Georgia cases where the Court of Appeals found that strokes or heart attacks


                                         5
did not arise out of the claimant’s employment. Henry County Board of Education

v. Rutledge, 354 Ga. App. 643 (2020); Gardner v. Employers Mutual Liability

Insurance Co., 139 Ga. App. 107 (1976); H. M. Patterson & Sons v. Glover, 128

Ga. App. 736 (1973); and Hansard v. Georgia Power Co., 105 Ga. App. 486

(1962).   However, in each of these appeals of workers’ compensation claims, no

evidence was presented that the stroke was caused or exacerbated by the claimant’s

employment and the Court made clear that this was the deciding factor in the

decision. For example, in Rutledge, the Court of Appeals was clear that although

there was insufficient evidence that the stroke at issue arose out of the claimant’s

employment, a stroke could be compensable under the Act if the claimant’s

employment was a “contributing factor” to the stroke. Rutledge at 645. In

Gardner, although the claimant’s heart attack occurred at work, the Court of

Appeals found no “causal connection” between Plaintiff’s work and the heart

attack. Gardner at 107. In Glover, the Court found insufficient evidence that any

of the claimant’s prior work activity precipitated his stroke. Glover at 739. Finally,

in Hansard, the Court of Appeals found sufficient evidence to support the State

Board’s finding that the claimant’s job did not precipitate her heart attack. Hansard

at 486.

      Each of these cases cited by Plaintiffs actually supports Defendant’s position

that Plaintiffs’ claims are barred by the exclusive remedy doctrine. Here, Plaintiffs’


                                          6
Complaint goes beyond alleging that her employment was a “contributing factor”

to the injuries for which she seeks recovery, it alleges that her employer and co-

workers’ negligence caused the exacerbation of her stroke and her injuries.

Plaintiffs have no choice. In a negligence case, it is axiomatic that Plaintiffs must

show that her employer’s wrongful conduct caused her harm. Because there is a

causal connection between the Ms. Baker’s injury and her employment, Ms.

Baker’s claims fall under the Georgia Workers Compensation Act and her tort

claims are barred by the exclusive remedy doctrine.

             b.     Georgia law is clear that the alleged exacerbation of an

                    injury due to failure to provide medical treatment is an

                    injury that arises out of the employee’s employment.

      The Georgia Court of Appeals recently made clear that an exacerbation of an

injury occurring due to an employer’s alleged failure to render medical services is

an injury “arising out of” an employment. In Savannah Hospitality Services, LLC

v. Scriven, 350 Ga. App. 195 (2019), the employee was injured in an automobile

accident while driving a vehicle owned by his employer. Scriven at 424-25. The

employee filed suit against his employer alleging that he was denied medical

coverage and medical care and that the delay in medical care exacerbated his

injuries. Id. The trial court denied the employer’s motion to dismiss based upon

the exclusive remedy doctrine. Id. The Court of Appeals reversed finding the


                                          7
employee’s claims for exacerbation of injuries arose out of the employee’s

employment. Id at 424-25. The Court of Appeals noted that “[i]f employment

contributes to aggravation of a pre-existing injury, it is an accident under our

compensation law, and is compensable, and it is not necessary that there be a

specific job-connected incident which aggravates the previous injury.” Id at 426.

The Court concluded that “the injury arose out of the employment, as there was a

causal connection between [the employee’s] job and exacerbation of the injury due

to [the employer’s] alleged denial of access to care.” Id.

      In their Response, Plaintiffs attempt to distinguish this case from Screven by

stating that (1) this case does not involve an exacerbation of an injury; and (2)

there is no prior compensable injury. (Doc. 14, p. 7-8). The first argument is

refuted by Plaintiffs’ Complaint, the second is refuted by the language of Screven

and other Georgia case law. First, Plaintiffs’ Complaint makes clear that they are

suing Walmart not for causing the stroke itself but for making the effects of the

stroke worse [i.e. exacerbating them] by failing to contact emergency services

promptly. In the general body of the Complaint, Plaintiffs allege that Ms. Baker

suffered a stroke with related weakness, loss of awareness, and twitching in her

face (Doc. 1-1, ¶ 6); none of Defendant’s employees called 911 (Doc. 1-1, ¶ 7);

and that:

      “As a direct result of Defendant’s failure to call for emergency medical
      assistance, Plaintiff suffered traumatic and permanent physical and
                                          8
        psychological injuries, including but not limited to injuries such as severe
        loss of motor functions and impaired speech. Much of Plaintiff Terry’s
        injuries were due to the lengthy delay treatment [sic] caused by Defendant’s
        and its employee[s] refusal to call 911 emergency services; all of which
        caused Plaintiff to suffer physical pain and discomfort which will continue
        into the future.”

(Doc. 1-1, ¶ 10). Later, in Count I – Negligence, Plaintiffs allege that Walmart

was negligent in failing to call emergency services (Doc. 1-1, ¶ 15) and that this

negligence “is the sole proximate cause of the severe exacerbation of Plaintiff’s

injuries.” (Doc. 1-1, ¶ 16). In Count III – Negligent Training and Supervision,

Plaintiffs allege that Walmart’s negligent training and supervision of its staff

“severely exacerbated” Ms. Baker’s injuries from the stroke. (Doc. 1-1, ¶ 23).

Counts II, IV and V are for vicarious liability, loss of consortium, and damages,

respectively, and make no additional factual allegations related to Walmart’s

alleged negligence. (Doc. 1-1). Nowhere in the Complaint do Plaintiffs allege

that Walmart's conduct caused Ms. Baker’s stroke.1 This is clearly a claim for

exacerbation of Ms. Baker’s injuries and is directly analogous to Screven.

        Secondly, Screven’s holding is not limited to cases where the pre-existing

injury was also compensable. Screven makes clear that when an employer denies

medical treatment and it leads “to aggravation of a pre-existing injury, it is an

1
  Even if Plaintiffs were permitted to amend their Complaint and claim the stroke itself was caused by Walmart’s
negligent conduct, that claim too would fall under the exclusive remedy doctrine of the Act. In order to make such a
claim, Plaintiffs would necessarily have to allege that some wrongful conduct by Plaintiff Terry Baker’s employer or
one of its associates caused the stroke. In such a case, Ms. Baker’s employment would again be a “contributing
factor” to the stroke and as a result the claim would be compensable under the Act. Rutledge at 645. Any related
tort claim would be barred by the exclusive remedy doctrine. O.C.G.A. § 34-9-11(a).

                                                         9
accident under our compensation law, and is compensable” under the Act. Screven

at 427. The Court went on to state: “Additionally, aggravation of a pre-existing

condition is compensable even when the pre-existing condition is not work-

related...” Id (emphasis added). See also, Rheem Manufacturing Company v.

Butts, 292 Ga. App. 523 (2008) (holding that a co-employee physician’s failure to

diagnose employee’s cancer constituted a new injury compensable under the Act

and that any related tort claims against the employer were barred by the exclusive

remedy doctrine).

      It matters not whether Ms. Baker’s original stroke was compensable under

the Act. The alleged failure of Walmart’s associates to render aid or contact

emergency services constitutes a “new injury” and would be compensable under

the Act. Consequently, Plaintiffs’ claims are barred under the exclusive remedy

provision of the Georgia Workers Compensation Act and should be dismissed.

O.C.G.A. § 34-9-11(a).

                                  CONCLUSION

      The injuries for which Plaintiffs seek redress occurred in the course of Ms.

Baker’s employment and arise out of her employment at Walmart. All claims

brought by Plaintiffs in this suit are barred by the exclusive remedy doctrine of the

Georgia Workers Compensation Act. Defendant’s Motion for Judgment on the

Pleadings should be granted.


                                         10
     This 8th day of December, 2020.

                                   McLAIN & MERRITT, PC


                                   /s/ Ernest L. Beaton, IV
                                   Ernest L. Beaton, IV
                                   GA Bar No. 213044
                                   Attorney for Defendant
3445 Peachtree Road, NE
Suite 500
Atlanta, GA 30326
(404) 266-9171
ebeaton@mmatllaw.com




                                       11
                           CERTIFICATE OF SERVICE

      This is to certify that on this day I electronically filed DEFENDANT’S

REPLY BRIEF IN SUPPORT OF MOTION FOR JUDGMENT ON PLEADINGS

with the Clerk of Court using the CM/ECF system which will automatically send

email notification of such filing to attorneys of record.


      This 8th day of December, 2020.

                                        McLAIN & MERRITT, PC

                                        /s/ Ernest L. Beaton, IV
                                        Ernest L. Beaton, IV
                                        GA Bar No. 213044
                                        Attorney for Defendant
3445 Peachtree Road, NE
Suite 500
Atlanta, GA 30326
(404) 266-9171
ebeaton@mmatllaw.com




                                          12
